 


109 HR 415 IH: Hearing Health Accessibility Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 415 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Ryun of Kansas (for himself, Mr. Cooper, Ms. DeLauro, Mr. Ehlers, Mr. Holt, Mr. Kildee, Mr. Walsh, Mr. Bachus, Mr. George Miller of California, Mr. Wolf, and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for direct access to audiologists for Medicare beneficiaries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hearing Health Accessibility Act of 2005. 
2.Direct access to qualified audiologists for Medicare beneficiariesSection 1861(ll)(2) of the Social Security Act (42 U.S.C. 1395x(ll)(2)) is amended by inserting before the period at the end the following: , without regard to any requirement that the individual receiving the audiology services be under the care of (or referred by) a physician or other health care practitioner or that such services are provided under the supervision of a physician or other health care practitioner. 
3.Inclusion of audiology services as a part b medical service; payment 
(a)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)in subparagraph (Y), by striking and at the end; 
(2)in subparagraph (Z), by inserting and at the end; and 
(3)by adding at the end the following new subparagraph: 
 
(AA)audiology services (as defined in subsection (ll)(2));. 
(b)Payment under the physician fee scheduleSection 1848(j)(3) of such Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(AA), after (2)(W),. 
4.Construction; effective date 
(a)ConstructionNothing in this Act shall be construed to expand the scope of audiology services for which payment may be made under title XVIII of the Social Security Act on December 31, 2005. 
(b)Effective dateThe amendments made by this Act shall take effect with respect to services furnished on or after January 1, 2006. 
 
